AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case                                                                       FILED
                                                                                                                            JAN 2 1 2020
                                          UNITE D STATES DISTRICT COUR T
                                              SOUTHE RN DISTRIC T OF CALIFO RNIA                               Br
                                                                                                                    C!.Efi/'\
                                                                                                               SOUT'-!EfP,
                                                                                                                                1w-~
                                                                                                                                cis·'
                                                                                                                                    M
                                                                                                                                        T ).
                                                                                                                                                COURT
                                                                                                                                               CJ\UFOHNIA
                                                                                                                                                  DEPUTY
               UNITED STATES OF AMERICA                                     JUDGM ENT IN A CRIMIN AL CASE
                                     V.                                     (For Offenses Committed On or After November I, 1987)
      VICENTE SERGIO LEGUIZAMO-ACOSTA (1)
                                                                               Case Number:        3:19-CR-03201-LAB

                                                                            Sandra Corine Lechman
                                                                            Defendant's Attorney
USM Number                           86835-29 8

• -
THE DEFENDANT:
IZI    pleaded guilty to count(s)          One of the Informati on

D   was found guilty on count( s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title and Section/ Nature of Offense                                                             Count
      8:1324(A)(2)(B)(lii)- Bringing In Aliens Without Presentation
                                                                                                       1




     The defendant is sentenced as provided in pages 2 through                 2
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.      ---- -- of this judgment.
D     The defendant has been found not guilty on count(s)

lg]   Count(s)        remaining                                       are         dismissed on the motion of the United States.
lg]    Assessment: $100.00 - waived


IZI    JVTA Assessment: $5000.00 - waived

       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI    No fine                   • Forfeitur e pursuant to order filed                                                   , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days
                                                                                                                   of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                                                                                                           imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States
                                                                                                              Attorney of
any material change in the defendant 's economic circumstances.




                                                                            HON. LARRY ALAN BURNS
                                                                            CHIEF UNITED STATES DISTRIC T JUDGE
  AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

   DEFENDANT:              Vicente Sergio Leguizamo-Acosta (!)                 Judgment - Page 2 of2
   CASE NUMBER:            3:19-CR-03201-LAB

                                                      PROBA TION
The defendant is hereby sentenced to probation for a term of:
five (5) years


                                    SPECIAL CONDITIONS OF SUPERVISION

  •    Do not enter the United States illegally.

  •    The defendant must not commit another federal, state or local crime.

  II




                                                                              3:19-CR-03201-LAB
